Title: To Benjamin Franklin from Samuel Vaughan, Jr., 15 April 1783
From: Vaughan, Samuel Jr.
To: Franklin, Benjamin


15 April, 1783.
Mr S Vaughan Junr. has the honor to present his most respectful compliments to Dr Franklin, & to send him, the 1 Number of Mr Linguets memoire, on the Bastile: The 2 & 3 Numbers he will do himself the pleasure of forwarding to him, as soon as they come to hand. He hopes Dr Franklin will excuse his requesting him, to return them as soon as perused, they being in great request, & borrowed.
